Citation Nr: 0837763	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  04-31 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from October 1995 to 
October 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an initial 
disability rating in excess of 10 percent for Crohn's 
disease.

In August 2007, the Board remanded the case for further 
development.  That development has been completed, and the 
case has been returned to the Board for further appellate 
action.

FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Crohn's disease is manifested by episodes of bowel 
disturbances with abdominal distress.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for Crohn's disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.114, Diagnostic 
Codes 7325, 7319 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in February 2004, and August 2008.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the August 2008 letter.  The 
notice requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).



732
5
Enteritis, chronic.

Rate as for irritable colon syndrome.
38 C.F.R. § 4.114, Diagnostic Code 7325 (2007)

731
9
Irritable colon syndrome (spastic colitis, mucous 
colitis, etc.):
Rati
ng

Severe; diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal 
distress
30

Moderate; frequent episodes of bowel disturbance 
with abdominal distress
10

Mild, disturbances of bowel function with 
occasional episodes of abdominal distress
0
38 C.F.R. § 4.114, Diagnostic Code 7319 (2007)

732
3
Colitis, ulcerative:
Ratin
g

Pronounced; resulting in marked malnutrition, 
anemia, and general debility, or with serious 
complication as liver abscess
100

Severe; with numerous attacks a year and 
malnutrition, the health only fair during 
remissions.
60

Moderately severe; with frequent exacerbations
30

Moderate; with infrequent exacerbations
10
38 C.F.R. § 4.114, Diagnostic Code 7323 (2007)

Factual Background and Analysis

A rating action in June 2004 awarded the veteran service 
connection for Crohn's disease, and assigned a 10 percent 
rating.  The action was based on service treatment records 
showing the diagnosis of Crohn's disease in service.  The 10 
percent rating was based on private medical records from 
Jefferson Regional Medical Center dated in March 2004 
reflecting treatment for an exacerbation of the disease, as 
well as the report of an April 2004 VA gastrointestinal (GI) 
examination.

In March 2004, the veteran was admitted to the Jefferson 
Regional Medical Center with a history of abdominal pain 
localized in the lower part of the abdomen.  Because of 
severe abdominal cramps and diarrhea, he was admitted for 
further management.  While an upper GI series was essentially 
normal, a colonoscopy showed active colitis and findings 
consistent with active inflammatory bowel disease and 
hemorrhoids.  The veteran was treated with medication, and 
the abdominal pain and diarrhea subsided.  He was discharged 
to be followed for gastroenteritis.

In April 2004, the veteran underwent a VA GI examination.  He 
gave a history of GI problems in service.  He related that he 
had been hospitalized in March 2004 for a flare up of his GI 
problems.  On examination, the examiner remarked that there 
were no signs of anemia or malnutrition.  Abdominal 
examination was negative for right or left lower quadrant 
pain.  The abdomen was soft, nontender, with normal bowel 
sounds and no organomegaly.  His current treatment was oral 
medication - Entocort, a steroid.  Entocort was effective, as 
he had suffered no flare ups since starting the medication.  
Stool test was negative for occult blood.  Laboratory tests 
showed a mildly depressed MCV, MCH, and hematocrit, but red 
and white blood cell counts were normal.  The diagnosis was 
Crohn's disease.  

As part of the August 2007 remand, the veteran was contacted 
and requested to provide information regarding private 
treatment or VA treatment for his GI disorder.  The record 
reflects that the veteran did not respond to the inquiry.

In August 2008, the veteran was afforded a VA GI examination.  
The veteran related that following his March 2004 
hospitalization for treatment of Crohn's disease, he did 
well, but in 2004 and 2005, he experienced flare ups and his 
medication was increased.  His last flare up was in 2007.  He 
stated that he was not having any current diarrhea or bloody 
bowel movements.  He related having two formed bowel 
movements a day.  He had no abdominal pain.  He saw a private 
gastroenterologist every six months.  On physical 
examination, the abdomen was soft, nontender, nondistended, 
with positive bowel sounds, and no hepatosplenomegaly.  It 
was determined that the disease was moderate in degree.  The 
examiner noted that the symptoms were presently stable, but 
would likely flare up in the future.

Based on a review of the evidence, there is no basis upon 
which to award a higher rating.  A thirty percent rating 
under Diagnostic Code 7319 would require severe impairment 
manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
As stated by the veteran, his last flare up was in 2007.  He 
also indicated that he was not experiencing diarrhea or 
bloody bowel movements.  Likewise, rating the disability 
under Diagnostic Code 7323 would likewise not result in a 
higher rating, as there is no evidence to show that since 
2004, the veteran has experienced moderately severe symptoms; 
with frequent exacerbations.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
his Crohn's disease, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating 
(38 C.F.R. § 3.321).  There is no probative evidence of any 
marked interference with employment due solely to the 
veteran's Crohn's disease.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the claim.




ORDER

An initial rating in excess of 10 percent for Crohn's disease 
is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


